Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 1 of 23 PageID #: 1719




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                )
 In re Entresto (Sacubitril/Valsartan) Patent   )   C.A. No. 20-2930-LPS
 Litigation                                     )
                                                )
                                                )
 NOVARTIS PHARMACEUTICALS                       )
 CORPORATION,                                   )
                                                )
                Plaintiff,                      )
                                                )
                v.                              )
                                                )
 ALKEM LABORATORIES LTD.,                       )   C.A. No. 19-1979-LPS
 AUROBINDO PHARMA USA INC.,                     )
 AUROBINDO PHARMA LTD., BIOCON                  )
 PHARMA LIMITED, BIOCON                         )
 LIMITED, BIOCON PHARMA, INC.,                  )
 CRYSTAL PHARMACEUTICAL                         )
 (SUZHOU) CO., LTD., LAURUS LABS                )
 LIMITED, LAURUS GENERICS INC.,                 )
 LUPIN ATLANTIS HOLDINGS, S.A.,                 )
 LUPIN LIMITED, LUPIN INC., LUPIN               )
 PHARMACEUTICALS, INC., NANJING                 )
 NORATECH PHARMACEUTICAL CO.,                   )
 LIMITED, TEVA PHARMACEUTICALS                  )
 USA, INC., TORRENT PHARMA INC.,                )
 TORRENT PHARMACEUTICALS LTD.,                  )
                                                )
                Defendants.                     )
                                                )
                                                )
                                                )
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 2 of 23 PageID #: 1720




                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
             Plaintiff,              )
                                     )
             v.                      )
                                     )
 ALEMBIC PHARMACEUTICALS             )           C.A. No. 19-2021-LPS
 LIMITED, ALEMBIC                    )
 PHARMACEUTICALS, INC.,              )
 MACLEODS PHARMACEUTICALS            )
 LTD., MACLEODS PHARMA USA,          )
 INC.,                               )
                                     )
             Defendants.             )
                                     )
                                     )
                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
             Plaintiff,              )
                                     )
             v.                      )
                                     )
 DR. REDDY’S LABORATORIES, INC.,     )           C.A. No. 19-2053-LPS
 DR. REDDY’S LABORATORIES, LTD.,     )
 HETERO USA INC., HETERO LABS        )
 LIMITED, HETERO LABS LIMITED        )
 UNIT III, MSN PHARMACEUTICALS       )
 INC., MSN LABORATORIES PRIVATE      )
 LIMITED, MSN LIFE SCIENCES          )
 PRIVATE LIMITED, NOVUGEN            )
 PHARMA (MALAYSIA) SDN. BHD.,        )
 ZYDUS PHARMACEUTICALS (USA)         )
 INC., CADILA HEALTHCARE LTD.,       )
                                     )
             Defendants.             )
                                     )
                                     )
                                     )
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 3 of 23 PageID #: 1721




                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
             Plaintiff,              )
                                     )
             v.                      )            C.A. No. 20-74-LPS
                                     )
 ALEMBIC PHARMACEUTICALS             )
 LIMITED, ALEMBIC                    )
 PHARMACEUTICALS, INC.,              )
                                     )
             Defendants.             )
                                     )
                                     )
                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
             Plaintiff,              )
                                     )
             v.                      )            C.A. No. 20-415-LPS
                                     )
 LUPIN ATLANTIS HOLDINGS, S.A.,      )
 LUPIN LIMITED, LUPIN INC., LUPIN    )
 PHARMACEUTICALS, INC.,              )
                                     )
             Defendants.             )
                                     )
                                     )
                                     )
 NOVARTIS PHARMACEUTICALS            )
 CORPORATION,                        )
                                     )
             Plaintiff,              )
                                     )            C.A. No. 20-445-LPS
             v.                      )
                                     )
 MYLAN PHARMACEUTICALS, INC.,        )
                                     )
             Defendant.              )
                                     )
                                     )
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 4 of 23 PageID #: 1722




                          JOINT CLAIM CONSTRUCTION CHART

       Pursuant to the September 18, 2020 Scheduling Order (D.I. 137), Plaintiff Novartis

Pharmaceuticals Corporation (“Novartis”) and Defendants Alembic Pharmaceuticals Limited and

Alembic Pharmaceuticals, Inc. (collectively, “Alembic”); Alkem Laboratories Ltd. (“Alkem”);

Aurobindo Pharma USA Inc. and Aurobindo Pharma Ltd. (collectively “Aurobindo”); Biocon

Pharma Limited, Biocon Limited, and Biocon Pharma, Inc. (collectively, “Biocon”); Crystal

Pharmaceutical (Suzhou) Co., Ltd. (“Crystal Pharma”); Dr. Reddy’s Laboratories, Inc. and Dr.

Reddy’s Laboratories, Ltd. (collectively, “Dr. Reddy’s”); Hetero USA Inc., Hetero Labs Limited,

and Hetero Labs Limited Unit III (collectively, “Hetero”); Laurus Labs Limited and Laurus

Generics Inc. (collectively, “Laurus”); Lupin Atlantis Holdings, S.A., Lupin Limited, Lupin Inc.,

and Lupin Pharmaceuticals, Inc. (collectively, “Lupin”); Macleods Pharmaceuticals Ltd. and

Macleods Pharma USA, Inc. (collectively, “Macleods”); MSN Pharmaceuticals Inc., MSN

Laboratories Private Limited, and MSN Life Sciences Private Limited (collectively, “MSN”);

Mylan Pharmaceuticals Inc. (“Mylan”); Nanjing Noratech Pharmaceutical Co., Limited

(“Noratech”); Novugen Pharma (Malaysia) Sdn. Bhd. (“Novugen”); Teva Pharmaceuticals USA,

Inc. (“Teva”); Torrent Pharma Inc. and Torrent Pharmaceuticals Ltd. (collectively, “Torrent”); and

Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Ltd. (collectively, “Zydus,”) (all

collectively, “Defendants”) hereby submit the following Joint Claim Construction Chart (Exhibit

1) for United States Patent Nos. 8,101,659 (’659 patent), 8,796,331 (’331 patent), 8,877,938 (’938

patent), and 9,388,134 (’134 patent) along with a Joint Appendix filed concurrently herewith

containing these patents and portions of the intrinsic record relied upon in support of the parties’

proposed constructions.




                                                 1
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 5 of 23 PageID #: 1723




       In addition to the materials disclosed in the Joint Claim Chart, each party reserves the right

to rely on any evidence cited by the opposing party, as well as extrinsic evidence and/or expert

testimony.

Dated February 17, 2021


                                                     /s/ Daniel M. Silver
 OF COUNSEL:                                         Daniel M. Silver (#4758)
                                                     Alexandra M. Joyce (#6423)
 Nicholas N. Kallas                                  MCCARTER & ENGLISH, LLP
 Christina Schwarz                                   Renaissance Centre
 Christopher E. Loh                                  405 N. King Street, 8th Floor
 Susanne Flanders                                    Wilmington, Delaware 19801
 Jared L. Stringham                                  (302) 984-6300
 Shannon Clark                                       dsilver@mccarter.com
 Laura Fishwick                                      ajoyce@mccarter.com
 VENABLE LLP
 1290 Avenue of the Americas                         Attorneys for Plaintiff Novartis
 New York, New York 10104                            Pharmaceuticals Corporation
 (212) 218-2100
 nkallas@venable.com
 cschwarz@venable.com
 cloh@venable.com
 slflanders@venable.com
 jlstringham@venable.com
 skclark@venable.com
 lfishwick@venable.com
                                                     /s/ Dominick T. Gattuso
 OF COUNSEL:                                         Dominick T. Gattuso (#3630)
                                                     HEYMAN ENERIO GATTUSO & HIRZEL
 Elizabeth M. Crompton                               LLP
 Scott A. Cunning, II                                300 Delaware Avenue, Suite 200
 PARKER POE ADAMS & BERNSTEIN,                       Wilmington, DE 19801
 LLP                                                 (302) 472-7311
 1400 K Street, NW                                   dgattuso@hegh.law
 Suite 1000
 Washington, DC 20005                                Attorneys for Defendant Crystal
 (202) 434-9100                                      Pharmaceutical (Suzhou) Co., Ltd.
 elizabethcrompton@parkerpoe.com
 scottcunning@parkerpoe.com




                                                 2
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 6 of 23 PageID #: 1724




 C. Kyle Musgrove
 PARKER POE ADAMS & BERNSTEIN,
 LLP
 620 South Tryon Street, Suite 800
 Charlotte, NC 28202
 (704) 372-9000
 kylemusgrove@parkerpoe.com

                                            /s/ Stamatios Stamoulis
 OF COUNSEL:                                Stamatios Stamoulis (#4606)
                                            Richard C. Weinblatt (#5080)
 Autumn N. Nero                             STAMOULIS & WEINBLATT LLC
 PERKINS COIE LLP                           Two Fox Point Centre
 33 East Main Street, Suite 201             6 Denny Road, Suite 307
 Madison, WI 53703-3095                     Wilmington, DE 19809
 (608) 663-7460                             (302) 999-1540
 ANero@perkinscoie.com                      stamoulis@swdelaw.com
                                            weinblatt@swdelaw.com
 Christopher D. Jones
 PERKINS COIE LLP                           Attorneys for Defendants Dr. Reddy’s
 700 Thirteenth Street, NW, Suite 600       Laboratories, Inc. and Dr. Reddy’s
 Washington, D.C. 20005-3960                Laboratories, Ltd.
 (202) 654-6200
 CDJones@perkinscoie.com

 Bryan D. Beel
 PERKINS COIE LLP
 1120 NW Couch Street, 10th Floor
 Portland, OR 97209
 (503) 727-2000
 BBeel@perkinscoie.com
                                            /s/ Eve H. Ormerod
 OF COUNSEL:                                Neal C. Belgam (#2721)
                                            Eve H. Ormerod (#5369)
 Stuart D. Sender                           SMITH, KATZENSTEIN, & JENKINS LLP
 Frank D. Rodriguez                         1000 West Street, Suite 1501
 Amit Singhai                               Wilmington, DE 19801
 WINDELS MARX LANE &                        (302) 652-8400
 MITTENDORF, LLP                            nbelgam@skjlaw.com
 1 Giralda Farms, Suite 100                 eormerod@skjlaw.com
 Madison, New Jersey 07940
 (973) 966-3200
 ssender@windelsmarx.com                    Attorneys for Defendants Alembic
 frodriguez@windelsmarx.com                 Pharmaceuticals Limited and Alembic
 asinghai@windelsmarx.com                   Pharmaceuticals, Inc.




                                        3
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 7 of 23 PageID #: 1725




                                          /s/ Kenneth Laurence Dorsney
 OF COUNSEL:                              Kenneth Laurence Dorsney (#3726)
                                          MORRIS JAMES LLP
 Stephen R. Auten                         500 Delaware Avenue, Suite 1500
 Richard T. Ruzich                        Wilmington, DE 19899-2306 (302) 888-6855
 Roshan P. Shrestha                       kdorsney@morrisjames.com
 TAFT STETTINIUS & HOLLISTER LLP
 111 East Wacker Drive, Suite 2800        Attorneys for Defendant Alkem Laboratories
 Chicago, IL 60601                        Ltd.
 (312) 527-4000
 sauten@taftlaw.com
 rruzich@taftlaw.com
 rshrestha@taftlaw.com

                                          /s/ Kenneth Laurence Dorsney
 OF COUNSEL:                              Kenneth Laurence Dorsney (#3726)
                                          MORRIS JAMES LLP
 Steven J. Moore                          500 Delaware Avenue, Suite 1500
 James E. Nealon                          Wilmington, DE 19899-2306
 WITHERS BERGMAN LLP                      (302) 888-6855
 1700 East Putnam Avenue, Suite 400       kdorsney@morrisjames.com
 Greenwich, Connecticut 06870-1366
 (203) 302-4100                           Attorneys for Defendants Aurobindo Pharma
 (203) 302-6611                           USA Inc. and Aurobindo Pharma Ltd.
 steven.moore@withersworldwide.com
 james.nealon@withersworldwide.com


 OF COUNSEL:                              /s/ Kenneth Laurence Dorsney
                                          Kenneth Laurence Dorsney (#3726)
 Matthew M. Holub                         MORRIS JAMES LLP
 Jillian M. Schurr                        500 Delaware Avenue, Suite 1500
 KATTEN MUCHIN ROSENMAN LLP               Wilmington, DE 19899-2306
 525 West Monroe Street                   (302) 888-6855
 Chicago, IL 60661                        kdorsney@morrisjames.com
 (312) 902-5200
 matthew.holub@katten.com                 Attorneys for Defendants Biocon Pharma
 jillian.schurr@katten.com                Limited, Biocon Limited, and Biocon Pharma,
                                          Inc.
 Jitendra Malik
 KATTEN MUCHIN ROSENMAN LLP
 550 South Tryon Street, Suite 2900
 Charlotte, NC 28202
 (704) 444-2000
 jitty.malik@katten.com




                                      4
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 8 of 23 PageID #: 1726




 Christopher B. Ferenc
 KATTEN MUCHIN ROSENMAN LLP
 2900 K Street NW
 Washington, DC 20007
 (202) 625-3500
 christopher.ferenc@katten.com

                                          /s/ Eve H. Ormerod
 OF COUNSEL:                              Neal C. Belgam (#2721)
                                          Eve H. Ormerod (#5369)
 Dmitry V. Shelhoff                       SMITH, KATZENSTEIN, & JENKINS LLP
 Kenneth S. Canfield                      1000 West Street, Suite 1501
 Edward D. Pergament                      Wilmington, DE 19801
 PERGAMENT & CEPEDA LLP                   (302) 652-8400
 89 Headquarters Plaza                    nbelgam@skjlaw.com
 North Tower, 14th Floor                  eormerod@skjlaw.com
 Morristown, NJ 07960
 (973) 998-7722                           Attorneys for Defendants Hetero USA Inc.,
 dshelhoff@pergamentcepeda.com            Hetero Labs Limited, Hetero Labs Limited
 kcanfield@pergamentcepeda.com            Unit III, Torrent Pharma Inc. and Torrent
 epergament@pergamentcepeda.com           Pharmaceuticals Ltd.



                                          /s/ Beth A. Swadley
 OF COUNSEL:                              Adam Wyatt Poff (#3990)
                                          Beth A. Swadley (#6331)
 Nirav N. Desai                           YOUNG, CONAWAY, STARGATT &
 Dennies Varughese                        TAYLOR LLP
 Joseph H. Kim                            Rodney Square
 STERNE, KESSLER, GOLDSTEIN & FOX         1000 North King Street
 P.L.L.C.                                 Wilmington, DE 19801
 1100 New York Avenue N.W.                (302) 571-6600
 Washington, DC 20005                     apoff@ycst.com
 (202) 371-2600                           bswadley@ycst.com
 ndesai@sternekessler.com
 dvarughese@sternekessler.com             Attorneys for Defendants Laurus Labs
 josephk@sternekessler.com                Limited and Laurus Generics Inc.




                                      5
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 9 of 23 PageID #: 1727




                                             /s/ Alexandra M. Ewing
 OF COUNSEL:                                 Frederick L. Cottrell, III (#2555)
                                             Alexandra M. Ewing (#6407)
 William R. Zimmerman                        RICHARDS, LAYTON & FINGER, P.A.
 Andrea L. Cheek                             One Rodney Square
 Catherine R. Gourash                        920 N. King Street
 KNOBBE, MARTENS, OLSON, & BEAR              Wilmington, DE 19801
 LLP                                         (302) 651-7700
 1717 Pennsylvania Ave. N.W., Ste. 900       cottrell@rlf.com
 Washington D.C. 20006                       ewing@rlf.com
 (202) 640-6400
 Bill.Zimmerman@knobbe.com                   Attorneys for Defendants Lupin Atlantis
 Andrea.Cheek@knobbe.com                     Holdings, S.A., Lupin Limited, Lupin Inc., and
 Cassie.Gourash@knobbe.com                   Lupin Pharmaceuticals, Inc.

 Carol M. Pitzel Cruz
 KNOBBE, MARTENS, OLSON, & BEAR
 LLP
 925 Fourth Avenue, Suite 2500
 Seattle, WA 98104
 (206) 405-2000
 carol.pitzel.cruz@knobbe.com


                                             /s/ John M. Seaman
 OF COUNSEL:                                 John M. Seaman (#3868)
                                             April M. Kirby (#6152)
 A. Neal Seth                                ABRAMS & BAYLISS LLP
 Corey Weinstein                             20 Montchanin Road
 WILEY                                       Suite 200
 1776 K St., NW                              Wilmington, DE 19807
 Washington, D.C. 20036                      (302) 778-1000
 (202) 719-7000                              seaman@abramsbayliss.com
 nseth@wiley.law                             akirby@abramsbayliss.com
 cweinstein@wiley.law
                                             Attorneys for Defendants Macleods
                                             Pharmaceuticals Ltd. and Macleods Pharma
                                             USA, Inc.




                                         6
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 10 of 23 PageID #: 1728




                                           /s/ Stamatios Stamoulis
  OF COUNSEL:                              Stamatios Stamoulis (#4606)
                                           Richard C. Weinblatt (#5080)
  Ronald M. Daignault                      STAMOULIS & WEINBLATT LLC
  Oded Burger                              Two Fox Point Centre
  GOLDBERG SEGALLA LLP                     6 Denny Road, Suite 307
  711 Third Avenue, Suite 1900             Wilmington, DE 19809
  New York, New York 10017                 (302) 999-1540
  (646) 292-8700                           stamoulis@swdelaw.com
  rdaignault@goldbergsegalla.com           weinblatt@swdelaw.com
  oburger@goldbergsegalla.com
                                           Attorneys for Defendants MSN
  Richard Juang                            Pharmaceuticals Inc., MSN Laboratories
  GOLDBERG SEGALLA LLP                     Private Limited, and MSN Life Sciences
  8000 Maryland Avenue, Suite 640          Private Limited
  St. Louis, Missouri 63105
  (314) 446-3367
  rjuang@goldbergsegalla.com

                                           /s/ Bindu Ann George Palapura
  OF COUNSEL:                              David Ellis Moore (#3983)
                                           Bindu Ann George Palapura (#5370)
  Robert L. Florence                       POTTER ANDERSON & CORROON, LLP
  Micheal L. Binns                         1313 N. Market St., Hercules Plaza, 6th Flr.
  Karen L. Carroll                         P.O. Box 951
  PARKER POE ADAMS & BERNSTEIN             Wilmington, DE 19899-0951
  LLP                                      (302) 984-6000
  1075 Peachtree Street, N.E.              dmoore@potteranderson.com
  Suite 1800                               bpalapura@potteranderson.com
  Atlanta, GA 30309
  (678) 690-5750                           Attorneys for Defendant Mylan
  robertflorence@parkerpoe.com             Pharmaceuticals Inc.
  michaelbinns@parkerpoe.com
  karencarroll@parkerpoe.com

  Tasneem A. Dharamsi
  110 East Court Street
  Suite 200
  Greenville, SC 29601
  (864) 577-6370
  tasneemdharamsi@parkerpoe.com




                                       7
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 11 of 23 PageID #: 1729




                                              /s/ Megan C. Haney
  OF COUNSEL:                                 John C. Phillips, Jr. (#110)
                                              Megan C. Haney (#5016)
  Don J. Mizerk                               PHILLIPS, MCLAUGHLIN & HALL, P.A.
  Femi Masha                                  1200 North Broom Street
  HUSCH BLACKWELL LLP                         Wilmington, DE 19806
  120 South Riverside Plaza, Suite 2200       (302) 655-4200
  Chicago, IL 60606                           jcp@pmhdelaw.com
  (312) 655-1500                              mch@pmhdelaw.com
  don.mizerk@huschblackwell.com
  femi.masha@huschblackwell.com               Attorneys for Defendant Nanjing Noratech
                                              Pharmaceutical Co., Limited

                                              /s/ Beth A. Swadley
  OF COUNSEL:                                 Adam Wyatt Poff (#3990)
                                              Beth A. Swadley (#6331)
  Alan B. Clement                             YOUNG, CONAWAY, STARGATT &
  Zhibin Li                                   TAYLOR LLP
  LOCKE LORD LLP                              Rodney Square
  Brookfield Place, 200 Vesey Street          1000 North King Street
  New York, New York 10281                    Wilmington, DE 19801
  646-217-7897                                (302) 571-6600
  aclement@lockelord.com                      apoff@ycst.com
  zhibin.li@lockelord.com                     bswadley@ycst.com

  Nina Vachhani
  LOCKE LORD LLP                              Attorneys for Defendant Novugen Pharma
  111 South Wacker Drive                      (Malaysia) Sdn. Bhd.
  Chicago, IL 60606
  (312) 443-0700
  nvachhani@lockelord.com
                                              /s/ Nathan Hoeschen
  OF COUNSEL:                                 John W. Shaw (#3362)
                                              Karen Elizabeth Keller (#4489)
  Leora Ben-Ami                               Nathan Hoeschen (#6232)
  Mira Mulvaney                               SHAW KELLER LLP
  KIRKLAND & ELLIS LLP                        I.M. Pei Building
  601 Lexington Avenue                        1105 North Market Street, 12th Floor
  New York, NY 10022                          Wilmington, DE 19801
  (212) 446-4800                              (302) 298-0700
  leora.benami@kirkland.com                   jshaw@shawkeller.com
  mira.mulvaney@kirkland.com                  kkeller@shawkeller.com
                                              nhoeschen@shawkeller.com

                                              Attorneys for Defendant Teva
                                              Pharmaceuticals USA, Inc.



                                          8
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 12 of 23 PageID #: 1730




                                           /s/ Beth A. Swadley
  OF COUNSEL:                              Adam Wyatt Poff (#3990)
                                           Beth A. Swadley (#6331)
  Michael J. Gaertner                      YOUNG, CONAWAY, STARGATT &
  James T. Peterka                         TAYLOR LLP
  Nina Vachhani                            Rodney Square
  LOCKE LORD LLP                           1000 North King Street
  111 South Wacker Drive                   Wilmington, DE 19801
  Chicago, IL 60606                        (302) 571-6600
  (312) 443-0700                           apoff@ycst.com
  mgaertner@lockelord.com                  bswadley@ycst.com
  jpeterka@lockelord.com
  nvachhani@lockelord.com                  Attorneys for Defendants Zydus
                                           Pharmaceuticals (USA) Inc. and Cadila
  Zhibin Li                                Healthcare Ltd.
  LOCKE LORD LLP
  Brookfield Place, 200 Vesey Street
  New York, New York 10281
  (646) 217-7897
  zhibin.li@lockelord.com




                                       9
Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 13 of 23 PageID #: 1731




                           EXHIBIT 1
 Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 14 of 23 PageID #: 1732




            PROPOSED CONSTRUCTIONS OF AGREED-UPON CLAIM TERMS

                  Claim Term                          Agreed-Upon Construction
        (claim(s) in which it appears)
“therapeutically effective amount”       amount sufficient to treat heart failure or
                                         hypertension
(’331 patent, claim 1)
“therapeutically effective amount”       amount sufficient to treat heart failure or
                                         hypertension
(’134 patent, claim 1)




                                          1
                         Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 15 of 23 PageID #: 1733




                                     PROPOSED CONSTRUCTIONS OF DISPUTED CLAIM TERMS

        Claim Term                  Novartis’s                  Novartis’s                   Defendants’                   Defendants’
   (claim(s) in which it             Proposed               Intrinsic Evidence                 Proposed                 Intrinsic Evidence
          appears)                Construction                                               Construction
“wherein said (i) … and      wherein said (i) … and    ’659 patent (Ex.1 1), claim 1     wherein said (i) …     ’659 patent (Ex. 1), claims 1-2
said (ii) …, are             said (ii) …, are                                            and said (ii) … are
                                                       ’659 patent2 (Ex. 1), abstract,                          ’659 patent (Ex. 1), abstract; see
administered in              administered in                                             administered in
                                                       2:60-3:15, 3:20-29, 6:41-                                also, 2:65-3:5, 3:19-28, 5:46-59,
combination”                 combination                                                 concert as two
                                                       7:36, 8:60-63, 9:35-48, 9:61-                            6:41-7:36, 8:46-64, 9:24-52, 10:2-
                                                                                         separate components
(’659 patent, claim 1)                                 10:31, 12:15-17                                          59, 11:24-31, 11:53-12:15, 12:17-
                                                                                                                16:7 (Examples 1-7)
                                                       ’331 patent, claims 1-3
                                                       File History of ’659 patent:
                                                          NPC-VS-0000454-458,
                                                           461 (Ex. 11, 09/01/2015
                                                           patent term extension
                                                           application at 1-5, 8)
                                                          NPC-VS-0000540 (Ex.
                                                           12, 02/14/2017 letter
                                                           from U.S. Patent and
                                                           Trademark Office re:
                                                           patent term extension
                                                           application)



      1
       “Ex. __” refers to the exhibits to the Joint Claim Construction Appendix, filed concurrently herewith in the above-captioned
      proceedings.
      2
       For the convenience of the Court, as the ’659 and ’331 patents share substantively the same specification and abstract, each of
      Novartis’s and Defendants’ citations to the ’659 patent specification or abstract incorporates the corresponding portion(s) of the ’331
      patent specification or abstract, and vice versa.


                                                                         2
                         Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 16 of 23 PageID #: 1734




       Claim Term                    Novartis’s                  Novartis’s                 Defendants’                     Defendants’
   (claim(s) in which it             Proposed                Intrinsic Evidence              Proposed                    Intrinsic Evidence
         appears)                  Construction                                             Construction
“administering … the          administering … the       ’659 patent (Ex. 1), claim 1   administering … the       ’331 patent (Ex. 2), claims 1-3
combination of: (i) …; (ii)   combination of: (i) …;    ’659 patent (Ex. 1), abstract, combination of (i) …;     ’659 patent (Ex. 1), abstract; see
…; and wherein said           (ii) …; and wherein                                      (ii) …; and wherein
                                                        2:60-3:15, 3:20-29, 6:41-                                also, 2:65-3:5, 3:19-28, 5:46-59,
components (i) and (ii) are   said components (i)       7:36, 8:60-63, 9:35-48, 9:61- said components (i)        6:41-7:36, 8:46-64, 9:24-52, 10:2-
administered in one unit      and (ii) are                                             and (ii) are
                                                        10:2, 10:32-59, 12:15-17                                 59, 11:24-31, 11:53-12:15, 12:17-
dose form or in two           administered in one                                      administered in           16:7 (Examples 1-7)
separate unit dose forms”     unit dose form or in      ’331 patent (Ex. 2), claims 1- concert in either one
                              two separate unit dose    3                              unit-dose form or in
(’331 patent, claim 1)
                              forms                     File History of ’331 patent:   two separate unit-
                                                                                       dose forms, as two
                                                           NPC-VS-0005346-350,        separate components
                                                            353 (Ex. 16, 09/01/2015
                                                            patent term extension
                                                            application at 1-5, 8)
                                                          NPC-VS-0005426 (Ex.
                                                           17, 02/14/2017 letter
                                                           from U.S. Patent and
                                                           Trademark Office re:
                                                           patent term extension
                                                           application)
“amounts effective to treat   amounts of each           ’659 patent (Ex. 1), claim 2     an amount of each       ’659 patent (Ex. 1), claim 2
hypertension or heart         component sufficient                                       component sufficient
                                                        ’659 patent (Ex. 1), abstract,                           ’659 patent (Ex. 1), 3:19-29, 6:65-
failure”                      in combination to treat                                    to treat hypertension
                                                        3:19-25, 6:65-10:26, 11:53-                              7:28, 7:64-10: 59, 12:13-14
                              hypertension or heart                                      or heart failure
(’659 patent, claim 2)                                  12:14
                              failure                                                                            File History of ’659 patent:
                                                                                                                   NPC-VS-0000095-101 (Ex. 5,
                                                                                                                    08/07/2009 non-final rejection)




                                                                          3
                          Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 17 of 23 PageID #: 1735




       Claim Term                  Novartis’s                 Novartis’s                 Defendants’                      Defendants’
   (claim(s) in which it           Proposed               Intrinsic Evidence              Proposed                     Intrinsic Evidence
         appears)                 Construction                                           Construction
                                                                                                                 NPC-VS-0000300-302, 309-
                                                                                                                  310 (Ex. 6, 12/23/2009
                                                                                                                  response)
                                                                                                                 NPC-VS-0000312-320 (Ex. 7,
                                                                                                                  02/24/2010 final rejection)
                                                                                                                 NPC-VS-0000394-401 (Ex. 8,
                                                                                                                  10/04/2010 non-final rejection)
                                                                                                                 NPC-VS-0000405-408 (Ex. 9,
                                                                                                                  04/04/2011 response)
                                                                                                                 NPC-VS-0000437-443 (Ex. 10,
                                                                                                                  09/23/2011 notice of
                                                                                                                  allowance)
                                                                                                               See also:
                                                                                                               File History of ’331 patent:
                                                                                                                 NPC-VS-0005213-215 (Ex. 13,
                                                                                                                  11/28/2012 application,
                                                                                                                  amended claim 12)
                                                                                                                 NPC-VS-0005267-274 (Ex. 14,
                                                                                                                  10/24/2013 non-final rejection)
                                                                                                                 NPC-VS-0005324-331 (Ex. 15,
                                                                                                                  04/14/2014 notice of
                                                                                                                  allowance)
“effective amount”            amount sufficient to   ’134 patent (Ex. 4), claim 11   an amount sufficient      ’938 patent (Ex. 3), claim 11
                              have a therapeutic                                     to treat the conditions   ’134 patent (Ex. 4), claims 1-3
                              effect
(’938 patent, claim 11)


                                                                       4
                       Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 18 of 23 PageID #: 1736




       Claim Term                  Novartis’s                   Novartis’s                    Defendants’                   Defendants’
   (claim(s) in which it           Proposed                 Intrinsic Evidence                 Proposed                  Intrinsic Evidence
         appears)                 Construction                                               Construction
                                                       ’134 patent3 (Ex. 4), abstract,   recited in the          ’134 patent (Ex. 4), abstract, 1:38-
                                                       1:9-26, 4:52-5:6, 22:1-23:33,     specification           41, 1:63-2:20, 4:52-5:6, 5:17-24,
                                                       26:28-57                                                  19:61-20:4, 20:45-67, 21:61-
                                                                                                                 23:33, 26:28-62
                                                                                                                 File History of ’938 patent:
                                                                                                                   NPC-VS-0002526-528 (Ex. 20,
                                                                                                                    01/28/2010 response to
                                                                                                                    restriction requirement at 10)
                                                                                                                   NPC-VS-0002546-562 (Ex. 21,
                                                                                                                    04/07/2010 office action at 6)
                                                                                                                   NPC-VS-0002601-609 (Ex. 22,
                                                                                                                    09/09/2010 response at 4-6)
                                                                                                                 See also:
                                                                                                                 File History of ’134 patent:
                                                                                                                   NPC-VS-0003789-815 (Ex. 34,
                                                                                                                    04/29/2015 office action at 3-
                                                                                                                    25)
                                                                                                                   NPC-VS-0003849-854 (Ex. 35,
                                                                                                                    07/28/2014 response at 2, 6)
“trisodium [3-((1S,3R)-1-    substantially pure        ’134 patent (Ex. 4), claims 1,    a substantially pure    ’938 patent (Ex. 3), claim 1
biphenyl-4-ylmethyl-3-       trisodium [3-((1S,3R)-    4-15                              crystalline
ethoxycarbonyl-1-            1-biphenyl-4-                                               supramolecular

      3
        For the convenience of the Court, as the ’134 and ’938 patents share substantively the same specification, each of Novartis’s and
      Defendants’ citations to the ’134 patent specification incorporates the corresponding portion(s) of the ’938 patent specification, and
      vice versa.


                                                                          5
                         Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 19 of 23 PageID #: 1737




        Claim Term                   Novartis’s             Novartis’s                   Defendants’                   Defendants’
    (claim(s) in which it            Proposed           Intrinsic Evidence                Proposed                  Intrinsic Evidence
          appears)                 Construction                                         Construction
butylcarbamoyl)               ylmethyl-3-           ’134 patent (Ex. 4), title,    complex having           ’134 patent (Ex. 4), Fig. 1, col. 15-
propionate-(S)-3'-methyl-     ethoxycarbonyl-1-     abstract, 3:63-65, 6:8-10,     formula units of         16, 1:9-26, 3:63-67, 5:7-14, 6:6-
2'-(pentanoyl{2"-(tetrazol-   butylcarbamoyl)       6:15-43, 6:50-7:26, 10:42-     trisodium [3-            10, 6:52-7:28, 8:46-9:14, 10:41-
5-ylate)biphenyl-4'-          propionate-(S)-3'-    47, 13:11-14, 15:1-50, 15:63- ((1S,3R)-1-biphenyl-      51, 13:11-48, 14:36-19:52, 23:55-
ylmethyl}amino) butyrate]     methyl-2'-            67, 16:1-13, 26:63-67, 27:1- 4-ylmethyl-3-              24:21, 27:1-30:6
hemipentahydrate in           (pentanoyl{2"-        20, 30:46-54                   ethoxycarbonyl-1-        File History of ’938 patent:
crystalline form”             (tetrazol-5-          ’938 patent (Ex. 3), claims 1- butylcarbamoyl)propi
                              ylate)biphenyl-4'-                                   onate-(S)-3′-methyl-       NPC-VS-0001122-182 (Ex. 18,
(’938 patent, claim 1)                              11
                              ylmethyl}amino)                                      2′-(pentanoyl{2″-           06/21/2007 application, original
                              butyrate]             ’938 patent (Ex. 3), title,    (tetrazol-5-                claims 12, 34)
                              hemipentahydrate in   abstract                       ylate)biphenyl-4′-         NPC-VS-0001122-182 (Ex. 18,
                              crystalline form      File History of ’938 patent:   ylmethyl}amino)buty         06/21/2007 application at 48)
                                                                                   rate]
                                                      NPC-VS-0002604-606          hemipentahydrate,          NPC-VS-0001101-115 (Ex. 19,
                                                       (Ex. 22, 09/09/2010         wherein each formula        06/21/2007 preliminary
                                                       amendment and response      unit in a unit cell of      amendment at 4)
                                                       at 4-6)                     the crystalline            NPC-VS-0002542-543 (Ex. 20,
                                                      NPC-VS-0002649-650          complex has 2.5             01/28/2010 Amendment, claim
                                                       (Ex. 24, 11/03/2010 office water molecules and          102)
                                                       action at 12-13)            3 sodium ions
                                                                                                              NPC-VS-0002526-528 (Ex. 20,
                                                     NPC-VS-0002902-905                                       01/28/2010 response to
                                                      (Ex. 26, 12/17/2013                                      restriction requirement at 9-11)
                                                      amendment at 3-6)
                                                                                                              NPC-VS-0002546-562 (Ex. 21,
                                                     NPC-VS-0002917-918                                       04/07/2010 office action at 2, 6,
                                                      (Ex. 27, 03/14/2014                                      10-13)
                                                      interview summary)
                                                                                                              NPC-VS-0002601-611 (Ex. 22,
                                                                                                               09/09/2010 response at 4-8 and




                                                                     6
                    Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 20 of 23 PageID #: 1738




    Claim Term               Novartis’s              Novartis’s             Defendants’               Defendants’
(claim(s) in which it        Proposed            Intrinsic Evidence          Proposed              Intrinsic Evidence
      appears)              Construction                                    Construction
                                              NPC-VS-0002913-914                             Ex. 23, declaration of Dr. Piotr
                                               (Ex. 28, 03/14/2014 notice                     Karpinski)
                                               of allowance at 2-3)                          NPC-VS-0002637-656 (Ex. 24,
                                            File History of ’134 patent:                      11/3/2010 office action at 2-6,
                                                                                              10-17)
                                              NPC-VS-0003850, 852
                                               (Ex. 35, 07/28/2015                           NPC-VS-0002670-678 (Ex. 25,
                                               amendment and response                         06/23/2011 response at 3-8)
                                               at 2, 4)
                                                                                             NPC-VS-0002900-905 (Ex. 26,
                                              NPC-VS-0005123-124                             12/17/2013 preliminary
                                               (Ex. 36, 03/21/2016 notice                     amendment and remarks)
                                               of allowance at 3-4)
                                                                                             NPC-VS-0002908-918 (Ex. 28,
                                                                                              03/14/2014 notice of allowance
                                                                                              at 3-4 & Ex. 27, examiner
                                                                                              interview summary)
                                                                                             NPC-VS-0002949-950 (Ex. 29,
                                                                                              06/13/2014 comments on
                                                                                              reasons for allowance)
                                                                                             NPC-VS-0002956-960 (Ex. 30,
                                                                                              06/23/2014 examiner interview
                                                                                              summary)
                                                                                             NPC-VS-0002961-962 (Ex. 31,
                                                                                              07/23/2014 applicant interview
                                                                                              summary)
                                                                                           See also:
                                                                                           File History of ’134 patent:



                                                              7
                       Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 21 of 23 PageID #: 1739




       Claim Term                 Novartis’s                   Novartis’s               Defendants’                    Defendants’
   (claim(s) in which it          Proposed                 Intrinsic Evidence            Proposed                   Intrinsic Evidence
         appears)                Construction                                           Construction
                                                                                                              NPC-VS-0003714-720 (Ex. 32,
                                                                                                               01/22/2015 restriction
                                                                                                               requirement at 1-4)
                                                                                                              NPC-VS-0003764-769 (Ex. 33,
                                                                                                               03/16/2015 response to
                                                                                                               restriction requirement)
                                                                                                              NPC-VS-0003789-815 (Ex. 34,
                                                                                                               04/29/2015 office action at 2)
                                                                                                              NPC-VS-0005117-125 (Ex. 36,
                                                                                                               03/21/2016 notice of allowance
                                                                                                               at 2-4)
“trisodium [3-((1S,3R)-1-    trisodium [3-((1S,3R)-   ’134 patent (Ex. 4), claims 1, a substantially pure   ’134 patent (Ex. 4), claims 1, 4-15
biphenyl-4-ylmethyl-3-       1-biphenyl-4-            4-15                           crystalline
                                                                                                            ’134 patent (Ex. 4), Fig. 1, col. 15-
ethoxycarbonyl-1-            ylmethyl-3-                                             supramolecular
                                                      ’134 patent (Ex. 4), title,                           16, 1:9-26, 3:63-67, 5:7-14, 6:6-
butylcarbamoyl)              ethoxycarbonyl-1-                                       complex having
                                                      abstract, 3:63-65, 6:8-10,                            10, 6:52-7:28, 8:46-9:14, 10:41-
propionate-(S)-3'-methyl-    butylcarbamoyl)                                         formula units of
                                                      6:15-43, 6:50-7:26, 10:42-                            51, 13:11-48, 14:36-19:52, 23:55-
2'-(pentanoyl{2"-(tetrazol-  propionate-(S)-3'-       47, 13:11-14, 15:1-50, 15:63- trisodium [3-           24:21, 27:1-30:6
5-ylate)biphenyl-4'-         methyl-2'-               67, 16:1-13, 26:63-67, 27:1- ((1S,3R)-1-biphenyl-
ylmethyl}amino) butyrate]    (pentanoyl{2"-                                          4-ylmethyl-3-          File History of ’134 patent:
                                                      20, 30:46-54
hemipentahydrate”            (tetrazol-5-                                            ethoxycarbonyl-1-        NPC-VS-0003714-720 (Ex. 32,
                                                      ’938 patent (Ex. 3), claims 1- butylcarbamoyl)propi
(’134 patent, claim 1, 4-11, ylate)biphenyl-4'-                                                                01/22/2015 restriction
                             ylmethyl}amino)          11                             onate-(S)-3′-methyl-
13-15)                                                                                                         requirement at 1-4)
                             butyrate]                ’938 patent (Ex. 3), title,    2′-(pentanoyl{2″-
                             hemipentahydrate                                        (tetrazol-5-             NPC-VS-0003764-769 (Ex. 33,
                                                      abstract
                                                                                     ylate)biphenyl-4′-        03/16/2015 response to
                                                      File History of ’938 patent:   ylmethyl}amino)buty       restriction requirement)
                                                        NPC-VS-0002604-606          rate]
                                                         (Ex. 22, 09/09/2010         hemipentahydrate,


                                                                        8
                    Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 22 of 23 PageID #: 1740




    Claim Term               Novartis’s              Novartis’s                  Defendants’                    Defendants’
(claim(s) in which it        Proposed            Intrinsic Evidence                Proposed                  Intrinsic Evidence
      appears)              Construction                                        Construction
                                               amendment and response       wherein each formula       NPC-VS-0003789-815 (Ex. 34,
                                               at 4-6)                      unit in a unit cell of      04/29/2015 office action at 2)
                                                                            the crystalline
                                              NPC-VS-0002649-650                                      NPC-VS-0005117-125 (Ex. 36,
                                                                            complex has 2.5
                                               (Ex. 24, 11/03/2010 office                               03/21/2016 notice of allowance
                                                                            water molecules and
                                               action at 12-13)                                         at 2-4)
                                                                            3 sodium ions
                                              NPC-VS-0002902-905                                    See also:
                                               (Ex. 26, 12/17/2013                                   File History of ’938 patent:
                                               amendment at 3-6)
                                                                                                       NPC-VS-0001122-182 (Ex. 18,
                                              NPC-VS-0002917-918                                       06/21/2007 application, original
                                               (Ex. 27, 03/14/2014                                      claims 12, 34)
                                               interview summary)
                                                                                                       NPC-VS-0001122-182 (Ex. 18,
                                              NPC-VS-0002913-916                                       06/21/2007 application at 48)
                                               (Ex. 28, 03/14/2014 notice
                                               of allowance at 2-4)                                    NPC-VS-0001101-115 (Ex. 19,
                                                                                                        06/21/2007 preliminary
                                            File History of ’134 patent:
                                                                                                        amendment at 4)
                                              NPC-VS-0003850, 852
                                                                                                       NPC-VS-0002542-543 (Ex. 20,
                                               (Ex. 35, 07/28/2015
                                                                                                        01/28/2010 amendment, claim
                                               amendment and response
                                                                                                        102)
                                               at 2, 4)
                                                                                                       NPC-VS-0002526-528 (Ex. 20,
                                              NPC-VS-0005123-124
                                                                                                        01/28/2010 response to
                                               (Ex. 36, 03/21/2016 notice
                                                                                                        restriction requirement at 9-11)
                                               of allowance at 3-4)
                                                                                                       NPC-VS-0002546-562 (Ex. 21,
                                                                                                        04/07/2010 office action at 2, 6,
                                                                                                        10-13)




                                                              9
                    Case 1:20-md-02930-LPS Document 205 Filed 02/17/21 Page 23 of 23 PageID #: 1741




    Claim Term               Novartis’s             Novartis’s           Defendants’               Defendants’
(claim(s) in which it        Proposed           Intrinsic Evidence        Proposed              Intrinsic Evidence
      appears)              Construction                                 Construction
                                                                                           NPC-VS-0002601-611 (Ex. 22,
                                                                                            09/09/2010 response at 4-8 and
                                                                                            Ex. 23, declaration of Dr. Piotr
                                                                                            Karpinski)
                                                                                           NPC-VS-0002637-656 (Ex. 24,
                                                                                            11/03/2010 office action at 2-6,
                                                                                            10-17)
                                                                                           NPC-VS-0002670-678 (Ex. 25,
                                                                                            06/23/2011 response at 3-8)
                                                                                           NPC-VS-0002900-905 (Ex. 26,
                                                                                            12/17/2013 preliminary
                                                                                            amendment and remarks)
                                                                                           NPC-VS-0002908-918 (Ex. 28,
                                                                                            03/14/2014 notice of allowance
                                                                                            at 3-4 & Ex. 27, examiner
                                                                                            interview summary)
                                                                                           NPC-VS-0002949-950 (Ex. 29,
                                                                                            06/13/2014 comments on
                                                                                            reasons for allowance)
                                                                                           NPC-VS-0002956-960 (Ex. 30,
                                                                                            06/23/2014 examiner interview
                                                                                            summary)
                                                                                           NPC-VS-0002961-962 (Ex. 31,
                                                                                            07/23/2014 applicant interview
                                                                                            summary)




                                                           10
